— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered October 18, 1979, convicting him of robbery in the first degree, robbery in the second degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *499prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit (see, People v Griffin, 135 AD2d 730). Lawrence, J. P., Eiber, Spatt and Balletta, JJ., concur.